Title: To John Adams from John Marshall, 8 May 1800
From: Marshall, John
To: Adams, John



Sir
Philadelphia May 8th. 1800

I was informd yesterday afternoon that you had done me the honor to name me as the successor of Mr. McHenry.
While I avow the impression made on me by this additional mark of your confidence—and impression which no time will efface—I must pray you sir to withdraw the nomination.
No man is more intimately persuaded than myself, of the wisdom of that political system, which has been adopted by the government of my country, nor of the unvarying patriotism with which it has been pursued. It is therefore with peculiar regret I assure you that my private affairs claim an immediate attention in compatible with public office & oblige me to decline the honorable station you woud have assignd me.
I am sir with the most respectful esteem / Your Obedt. Servt.

J Marshall